                                                                                                                       Brookfield Place
                                                                                                            200 Vesey Street, 20th Floor
                                                                                                                   New York, NY 10281
                                                                                                              Telephone: 212-415-8600
                                                                                                                    Fax: 212-303-2754
                                                                                                                    www.lockelord.com


                                                                                                                    Aileen E. McTiernan
                                                                                                       Direct Telephone: 212-912-2829
                                                                                                              Direct Fax: 855-595-1186
                                                                                                       aileen.mctiernan@lockelord.com



September 27, 2019

VIA ELECTRONIC MAIL

Hon. Sean H. Lane
United States Bankruptcy Judge
United States Bankruptcy Court
300 Quarropas Street
White Plains, New York 10601

       Re:       Justo Reyes v. Wells Fargo Bank, N.A.
                 Adv. No.: 19-08248-shl

                 Karen Jackson v. Wells Fargo Bank, N.A.
                 Adv. No.: 19-08249-shl

Dear Judge Lane:

We represent defendant Wells Fargo Bank, N.A., Inc. (“Wells Fargo”) in the above-captioned
matters and write to request that the Court enter an order commemorating the parties’ agreed-upon
briefing schedule in connection with Wells Fargo’s pending Motion to Dismiss.

Plaintiffs filed their Amended Complaint on July 15, 2019. Wells Fargo filed its Motion to
Dismiss the Amended Complaint on August 19, 2019. The parties agree that Plaintiffs shall
submit their Opposition to the Motion to Dismiss by November 1, 2019, and Wells Fargo shall
submit its Reply by December 6, 2019. The hearing date will be determined by the Court. All
parties consent to this application.

Respectfully yours,
                                                                                        MEMORANDUM ENDORSED ORDER:
/s/Aileen E. McTiernan                                                                  The proposed schedule is approved.
                                                                                        SO ORDERED.
Aileen E. McTiernan                                                                     Dated: October 3, 2019
                                                                                        /s/ Sean H. Lane
cc:    Linda Tirelli, Esq. (via electronic mail)                                        United States Bankruptcy Judge
       Tom Zimmerman, Esq. (via electronic mail)
       Javier Merino, Esq. (via electronic mail)


             Atlanta | Austin | Boston | Chicago | Cincinnati | Dallas | Hartford | Hong Kong | Houston | London | Los Angeles
         Miami | New Orleans | New York | Princeton | Providence | San Francisco | Stamford | Washington DC | West Palm Beach
